DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 7/20/21, Applicant, on 10/20/21, amended claims. Claims 1-11 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112b rejection of claim 1 is withdrawn in light of the amendments. 112b rejection of claim 2 is withdrawn in light of the amendments taking the suggestion from the previous Office action to clarify the subject matter being claimed.

Claim Objections
Claim 4 is objected to because of the following informalities:  it recites “work pan”.  Appropriate correction of the spelling mistake is required, as this should recite “work plan.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A work planning… comprising: 
 (i) receiving an input of a plurality of work processes at least including attachment and detachment of a workpiece, and 
(ii)receiving an input of an order condition that is a condition for a relative order of the work processes; 
receiving an input of an attachment condition from a stored attachment condition column for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece; 
generating a temporary work plan for each of the received plurality of work processes based on the received input of the attachment condition ;
an order determination unit configured to determine order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition; and
discarding the generated temporary work plan for the work processes when the attachment situation fails to satisfy the attachment condition and identifying the temporary work plan of the work processes as a final work plan when the determined order of the work processes satisfies the order condition and the attachment situation satisfies the attachment condition.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “concepts performed in the human mind” (evaluation, judgment, opinion). The claim is inputting data on attachment, detachment, an order condition for any number of processes (e.g. 3), inputting relative order, inputting an attachment condition (e.g. something that must be performed first), generating a temporary work plan based on inputs; then determining the order of work processes based on a) relative order and b) attachment condition; then discarding those plans that don’t satisfy attachment conditions and identifying a final work plan that satisfy a) order and b) attachment conditions. A manager at a manufacturing/assembly plant can do the same evaluation on a piece of paper to determine the order/sequence. Moreover, the amended claims in combination are also managing personal behavior between people as it is having them follow rules or instructions, and possibly taking feedback from people as to which plan is best in claim 5. Accordingly, at this time, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are:
A work planning “device” comprising – 
a controller operating a program comprising (amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) (See also “receiver and input”;  – these all appear to be a computer program executed by the computer to perform the operations; having data in a “column” just 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “device”, controller operating a program comprising (and to extent other limitations are software aspects executed by the device) are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, a computer “receiving” data (in lines 2-7) are conventional computer functions - See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 3 is directed to a system at step 1, which is a statutory category. Claim 3 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; 2a, prong two; 2B. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above with regards to claim 1 at step 2a, prong 2 and step 2B. The claim is not patent eligible.
Claim 2 further narrows the abstract idea by giving further details as to also recording a “type of preparation” and reducing the number of intervening “work processes” to presumably have “less” preparation. This is a further extension of the mental evaluation – a worker/manager trying to make an assembly process more efficient by reducing the number of setup operations.
Claims 4 narrows the abstract idea by outputting multiple final plans. Claim 4 recites an additional element of “outputting all the identified final work plans to a display i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
Claims 6-11 further narrow the abstract idea by stating that the planned work processes have various attachment/detach steps. These steps are not actively performed as they are part of the plans that are output to a user, who is instructed to follow the plans.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, “Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013 in view of Chen, “Optimizing assembly planning through a three-stage integrated approach,” 2004, International journal of Production Economics, Vol. 88, pages 243-246.
Concerning claim 1, Tseng described:
Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory) comprising: 
a controller operating a program (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory) comprising:
receiving an input of a plurality of work processes at least including attachment and detachment of a workpiece (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The input data is processed and transformed into the graph-based format and matrix-form information for use in the generation and evaluation of integrated assembly and disassembly sequences), and 
receiving an input of an order condition that is a condition for a relative order of the work processes (Tseng – See page 5995, Section 3- The procedure for building an APG starts from inputting geometric data of components. An assembly precedence graph (APG) is a directed graph showing the precedence of the components and the associated assembly operations. The concept is expanded for use in disassembly sequence planning by defining the disassembly precedence graph (DPG). A DPG is a directed graph showing the precedence of the components and the associated disassembly operations. See page 5995, last paragraph - The hierarchical levels and directional arcs represent the assembly precedence. The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level); 
receiving an input of an attachment condition from a stored attachment condition… for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece (Specification par 26 as published states an example as “The attachment condition column stores information on an attachment situation that is a prerequisite for execution of the work process..” Tseng – See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations. Certain movements of translation and rotation are required to locate the components. Therefore, a proper precedence constraint needs to be specified in order to find the collision-free movements and collision-free paths for fixing these components. See page 5995, last paragraph - As shown in Figure 2, the APG for the example product part A is illustrated. There are seven components, a, b, c, d, e, f, and g. The hierarchical levels and directional arcs represent the assembly precedence. See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); see page 5998 – showing example column values for different precedence and connections of components, e.g. component b or p2).
Tseng discloses sequences of operations for components being attached to each other (See page 5995-5996, FIG. 1-2) as well as columns indicating precedence operations for components (See page 5998). It is not explicitly clear if this column indicates the attachment of the workpiece to another component or just the sequence of operations.
Chen discloses the limitations:
receiving an input of an attachment condition from a stored attachment condition “column” for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece (Chen page 252, Col. 2 – FIG. 8 is top relational model graph and ; FIG. 9 is complete macro-relational model graph and APD (assembly precedent diagram); mapping contract relationships in FIG. 9, the assembly hiearchal relationships; see page 254, FIG. 10 – showing the “incidence matrix of assembly relations” showing relationships of combined parts (See page 252, Section 5.4); see page 254, Col. 2 - A planner can generate a correct Explosion Graph and construct an incidence matrix for validating the assembly relations through applying Above Graph and relation models. This method guarantees the quality of the generated assembly plan.)
Tseng in combination with Chen disclose the remaining limitations:
generating a temporary work plan for each of the received plurality of work processes based on the received input of the attachment condition (Tseng – See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; page 6004, step 7 - checking the APM and the DPM, if the generated solution of sequence violates the precedence constraints, then the solution is not feasible. The infeasible sequences are discarded. The feasible solutions are collected and recorded.);
determining (Tseng – see page 6005 – “output assembly sequences”; output disassembly sequences; models implemented and tested by developing software on a personal computer) an order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 6000, FIG. 4 – “output assembly sequences; output disassembly sequences” – based on both “feasible” [see box on left column] and models of APG and DPG (which have precedence and the spatial and contact information for analyzing connectivity relationships); 

    PNG
    media_image1.png
    817
    722
    media_image1.png
    Greyscale

See page 5995 - By searching the linked nodes and checking the collision-free assembly condition between the linked nodes, all the nodes can be arranged and located at different levels. The hierarchical levels represent the assembly precedence. See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning. See page 6006 - The experiments are implemented using the Minitab software); and
discarding the generated temporary work plan for the work processes when the attachment situation fails to satisfy the attachment condition and identifying the temporary work plan of the work processes as a final work plan when the determined order of the work processes satisfies the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 5996 - In order to analyze and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; See page 6002, last 2 paragraphs - In practice, the data of each cost function can be evaluated and recorded according to the information and the formulations set by the manufacturing plants. Given a feasible sequence and the associated assembly and disassembly information, the required cost values can be calculated and evaluated; A fitness function is required to evaluate the chromosomes and to make choices leading to a good solution. page 6004, step 7 - checking the APM and the DPM, if the generated solution of sequence violates the precedence constraints, then the solution is not feasible. The infeasible sequences are discarded. The feasible solutions are collected and recorded; see also Chen page 254, col. 2 – planner can re-examine fitness for assembly of given product by evaluating assembly relations).
Tseng and Chen are analogous art as they are directed to sequencing operations for manufacturing (See Tseng Abstract; Chen Abstract).  Tseng discloses sequences of operations for components being attached to each other (See page 5995-5996, FIG. 1-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sequence planning for assembly and disassembly in Tseng to further explicitly have column information indicating attachment relationships between components as disclosed in Chen, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 3, Tseng describes:
A work planning device comprising circuitry (Applicant’s specification paragraph 17 as published states that the circuit includes a Central Processing Unit (CPU)
Tseng describes the limitation – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory) configured to receive 
(i) input of a plurality of work processes at least including attachment and detachment of a workpiece (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The input data is processed and transformed into the graph-based format and matrix-form information for use in the generation and evaluation of integrated assembly and disassembly sequences), and 
(ii) input of an order condition that is a condition for a relative order of the work processes (Tseng – See page 5995, Section 3- The procedure for building an APG starts from inputting geometric data of components. An assembly precedence graph (APG) is a directed graph showing the precedence of the components and the associated assembly operations. The concept is expanded for use in disassembly sequence planning by defining the disassembly precedence graph (DPG). A DPG is a directed graph showing the precedence of the components and the associated disassembly operations. See page 5995, last paragraph - The hierarchical levels and directional arcs represent the assembly precedence. The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level), 
receive input of an attachment condition from a stored attachment condition… for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece (Tseng – See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations. Certain movements of translation and rotation are required to locate the components. Therefore, a proper precedence constraint needs to be specified in order to find the collision-free movements and collision-free paths for fixing these components. See page 5995, last paragraph - As shown in Figure 2, the APG for the example product part A is illustrated. There are seven components, a, b, c, d, e, f, and g. The hierarchical levels and directional arcs represent the assembly precedence. See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); see page 5998 – showing example column values for different precedence and connections of components, e.g. component b or p2), 
Tseng discloses sequences of operations for components being attached to each other (See page 5995-5996, FIG. 1-2) as well as columns indicating precedence operations for components (See page 5998). It is not explicitly clear if this column indicates the attachment of the workpiece to another component or just the sequence of operations.
Chen discloses the limitations:
receive input of an attachment condition from a stored attachment condition “column” for each of the work processes, the attachment condition including a condition Chen page 252, Col. 2 – FIG. 8 is top relational model graph and ; FIG. 9 is complete macro-relational model graph and APD (assembly precedent diagram); mapping contract relationships in FIG. 9, the assembly hiearchal relationships; see page 254, FIG. 10 – showing the “incidence matrix of assembly relations” showing relationships of combined parts (See page 252, Section 5.4); see page 254, Col. 2 - A planner can generate a correct Explosion Graph and construct an incidence matrix for validating the assembly relations through applying Above Graph and relation models. This method guarantees the quality of the generated assembly plan.)
Tseng in combination with Chen disclose the remaining limitations:
generate a temporary work plan for each of the received plurality of work processes based on the received input of the attachment condition (Tseng – See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; page 6004, step 7 - checking the APM and the DPM, if the generated solution of sequence violates the precedence constraints, then the solution is not feasible. The infeasible sequences are discarded. The feasible solutions are collected and recorded); 
determine order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 6000, FIG. 4 – “output assembly sequences; output disassembly sequences” – based on both “feasible” [see box on left column] and models of APG and DPG (which have precedence and the spatial and contact information for analyzing connectivity relationships; See page 5995 - By searching the linked nodes and checking the collision-free assembly condition between the linked nodes, all the nodes can be arranged and located at different levels. The hierarchical levels represent the assembly precedence. See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning. see page 6005 – “output assembly sequences”; output disassembly sequences; models implemented and tested by developing software on a personal computer); and
discard the generated temporary work plan for the work processes when the attachment situation fails to satisfy the attachment condition and identify the temporary work plan of the work processes as a final work plan when the determined order of the work processes satisfies the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 5996 - In order to analyze and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; See page 6002, last 2 paragraphs - In practice, the data of each cost function can be evaluated and recorded according to the information and the formulations set by the manufacturing plants. Given a feasible sequence and the associated assembly and disassembly information, the required cost values can be calculated and evaluated; A fitness function is required to evaluate the chromosomes and to make choices leading to a good solution. page 6004, step 7 - checking the APM and the DPM, if the generated solution of sequence violates the precedence constraints, then the solution is not feasible. The infeasible sequences are discarded. The feasible solutions are collected and recorded; see also Chen page 254, col. 2 – planner can re-examine fitness for assembly of given product by evaluating assembly relations). 
It would have been obvious to combine Tseng and Chen for the same reasons as stated above with regards to claim 1.

Concerning claim 4, Tseng discloses:
The work planning device according to claim 1, wherein when a number of the identified final work pan is two or more, the program further comprises outputting all the identified final work plans to a display device (Tseng discloses outputting assembly and disassembly sequence for producing the product (See page 5999, Section 5.1); see page 6006 – experiments implemeneted using Minitab software; results of GA parameters are listed in a table (See table 3; FIG. 7 (test results); page 6011, FIG. 12; multiples solutions can be output/presented (See page 6011).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng, (“Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013) in view of Chen, “Optimizing assembly planning through a three-stage integrated approach,” 2004, International journal of Production Economics, Vol. 88, pages 243-246, as applied to claims above, and further in view of Sinreich (“Determining production sequences for single-stage multifunctional machining systems based on the tradeoff between fixture cost, re-fixturing and tool replenishment,” 2006, IIE Transactions, Vol. 38, pages 813-828).
Concerning claim 2, Tseng discloses:
The work planning device according to claim 1, wherein 
a type of preparation for each work process can be set in the each work process (Tseng – See page 5999, Section 4.2 – fitness functions of assembly sequences – objective function considers setup costs; page 6000, last paragraph - Assembly and disassembly tool setup cost (A4 and D4): to perform the assembly operations, proper tools and tool setups are required (A4). To perform the disassembly operations, proper tools and tool setups are required (D4)).
Chen discloses that selecting base part is based on considering fixture devices (See page 248, Col. 1, 1st paragraph). Tseng and Chen do not explicitly disclose the remaining limitation as best understood.
Sinreich discloses the limitations:
the order determination unit determines the order of the work processes such that the number of work processes provided between work processes for which a Specification as published 41 states “The condition receiver 22 also receives input of a type of the preparation that the administrator inputs via the operation member 12. The order determination unit 23 determines the order of the work processes such that the number of work processes provided between plural work processes for which the same type of preparation is set is smaller than that when no preparation is set. It is assumed that as a result, the work plan illustrated in FIG. 5 is created.” 
Sinreich discloses the limitations as best understood – See Abstract - job sequencing algorithm that minimizes these costs (tool magazine replenishment cost; re-fixturing cost; and fixture cost) as well as the machine non-operational time, which stems from TMRs (tool magazine replenishment) and RFs (re-fixturing), is developed. See page 814, col. 2 – “For example, by re-arranging the order of the jobs that are sequenced before the TMR, and inserting jobs B and A between jobs of type C, as illustrated in Fig. 3, no RF operations are needed.” see page 817, Col. 2 - The objective of this study is to introduce a job sequencing model that will minimize setup cost as well as machine non-operational time due to internal setup operations, including TMRs and RF operations. The model will take into account the tools and fixture type required for the production of each job type as well as the tool magazine capacity. see page 820, col. 1, section 4.7 - The setup cost related to the production of an interchangeable group of jobs is based on three variables: two of these are the number of TMRs and the number of RF operations required to sequence these jobs).
st paragraph). Sinreich improves upon Tseng and Chen by explicitly disclosing re-arranging jobs to avoid setups and fixturing as part of the minimizations (See Sinreich Abstract, page 814, 817). One of ordinary skill in the art would be motivated to further include having to efficiently minimize the amount of setups to improve upon the sequence of Tseng (See FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sequence planning for assembly and disassembly in Tseng to further explicitly minimize setups in the manufacturing sequences as disclosed in Sinreich, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, (“Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013) in view of Chen, “Optimizing assembly planning through a three-stage integrated approach,” 2004, International journal of Production Economics, Vol. 88, pages 243-24, s 1 and 3-4 above, and further in view of Freeman (US 2016/0378093).
Concerning claim 5, Tseng discloses outputting assembly and disassembly sequence for producing the product (See page 5999, Section 5.1) and in one embodiment, multiples solutions can be output/presented (See page 6011) and presenting results of GA (genetic algorithm) to find solutions in assembly planning models (See page 5994, 3rd paragraph). However, Tseng and Chen do not explicitly disclose:
The work planning device according to claim 4, wherein the program further comprises selecting one of the outputted identified final work plans based on an input via an operation device.
Freeman discloses the limitations (Freeman – see par 48 – method of identifying alternative sequences; revised sequences identified and provided on a display to allow for user modification; see par 50 - Also, if there is an error on the automation that causes a failure of one of the assembly steps (e.g. couldn't drill the hole, couldn't complete the fastening operation, or there is an absences of parts) then the operator must have sufficient knowledge of both the NC Program and the OUA requirements to carefully sequence the automation to the next permitted operation, rather than simply the next operation).
Tseng, Chen, and Freeman are analogous art as they are directed to sequencing operations for manufacturing (See Tseng Abstract; Chen Abstract; Freeman Abstract). Tseng discloses outputting assembly and disassembly sequence for producing the product (See page 5999, Section 5.1) and in one embodiment, multiples solutions can rd paragraph). Freeman improves upon Tseng and Chen by explicitly disclosing having users review alternative sequences and select assembly steps (See Freeman par 48, 50). One of ordinary skill in the art would be motivated to further include indicating allowing users to make changes and review the plans to improve upon the output of sequences of Tseng (See page 5994, 5999, 6011).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sequence planning for assembly and disassembly in Tseng to further explicitly have column information indicating attachment relationships between components as disclosed in Chen and to further allow for users to make modifications and select next permitted operations in a sequence as disclosed in Freeman, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 6, Tseng discloses:
The work planning device according to claim 1, wherein the plurality of work processes includes: 
a first work process that attaching a first work piece and a second work piece (Tseng – See page 5996, FIG. 1-2 – attaching component a to component b), 
Tseng – See page 5997, FIG. 3 – disassembly component a to component b), 
a third work process that attaching the first work piece and the second work piece after the second work process (Tseng – See page 5996, FIG. 1-2 – attaching component a to component b; see page 5998 – various assembly operations include inserting, soldering, fixing, screws, nuts/bolts; glue, etc).
Tseng discloses separate assembly, disassembly operations (See page 5996-5997). Tseng even discloses using various fasteners as assembly operations (See page 5998). However, Tseng and Chen do not explicitly disclose that the third work process is after the second work process of “detaching.”
Freeman discloses the limitations:
“a second work process that detaching” the first work piece and the second work piece after the first work process (Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process)); 
a third work process that attaching the first work piece and the second work piece “after the second work process” (Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process); The part are reassembled with sealants and/or fasteners (disclosing third work process of attaching after 2nd work process); see par 47 – If drilling and fastening continues the sequence, and that sequence violates the One UP Assembly process and the error is caught at a later point, the assembly must be disassembled, cleaned and restarted).
Tseng in combination with Freeman discloses:
a fourth work process that attaching the first work piece and a third work piece (Tseng – See page 5996, FIG. 1-2 – attaching component a to component b; 3rd work piece can be g or c or e;),
wherein when all the plurality of work processes is done, the second work piece and the third work piece are attached to the first work piece (Tseng – See page 5996, FIG. 1-2 – attaching component a to component f; alternatively, 1st work piece can be b; 2nd work piece can be g; 3rd work piece can be c or e).
Tseng, Chen, and Freeman are analogous art as they are directed to sequencing operations for manufacturing (See Tseng Abstract; Chen Abstract; Freeman Abstract). Tseng discloses separate assembly, disassembly operations (See page 5996-5997). Tseng even discloses using various fasteners as assembly operations (See page 5998). Freeman improves upon Tseng and Chen by explicitly disclosing that it is common to use clamps for parts, then disassemble parts for deburring and cleanup (See Freeman par 5, 47). One of ordinary skill in the art would be motivated to further include sequences that allow for assembly and disassembly or detachment during assembly for cleaning purposes to improve upon the assembly and disassembly sequences of Tseng (See page 5994, 5999, 6011).

Claim 7 depends from claim 4. Claim 8 depends from claim 5. Otherwise, claims 7-8 recite the same limitations as claim 6 and are rejected for the same reasons.

Concerning claim 9, Tseng in combination with Chen and Freeman disclose:
The work planning device according to claim 6, wherein the attachment condition include: 
a first attachment condition that requiring the second work piece is attached to the first work piece (Tseng – See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations.; See page 5996, FIG. 1 – showing attachment of b (2nd) to a (1st); or g (2nd) to b (1st); See page 5998 – various assembly operations include inserting, soldering, fixing, screws, nuts/bolts; glue, etc, 
a second attachment condition that requiring the second work piece is detached from the first work piece (Tseng – See page 5997, FIG. 3 – disassembly component a to component b; 
for “detaching” as part of assembly - Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process), and 
a third attachment condition that requiring the third work piece is attached to the first work piece (Tseng – See page 5996, FIG. 1-2 – attaching component a to component b; 3rd work piece can be g or c or e; see page 5998 – various assembly operations include inserting, soldering, fixing, screws, nuts/bolts; glue, etc 
Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process); The part are reassembled with sealants and/or fasteners (disclosing third work process of attaching after 2nd work process); see par 47 – If drilling and fastening continues the sequence, and that sequence violates the One UP Assembly process and the error is caught at a later point, the assembly must be disassembled, cleaned and restarted), 

the second work process is associated with the first attachment condition (claim 6 already recites that the 2nd work process of detaching takes places after the attachment occurs - Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process); The part are reassembled with sealants and/or fasteners (disclosing third work process of attaching after 2nd work process)), 
the third work process is associated with the third attachment condition (Tseng – See page 5996, FIG. 1-2 – attaching component a to component b; 3rd work piece can be g or c or e; see page 5998 – various assembly operations include inserting, soldering, fixing, screws, nuts/bolts; glue, etc), and 
the fourth work process is associated with the second attachment condition (claim 6 already recites that the 4th work process takes places after the detaching occurs - Freeman par 5 – common process to assemble aircraft structures in a clamping device, where parts are loaded into a jig [i.e. “attached” in a 1st work process]; thereafter, the parts are disassembled for other operations, such as deburring and cleanup (disclosing 2nd work process); The part are reassembled with sealants and/or fasteners (disclosing third work process of attaching after 2nd work process)).
It would have been obvious to combine Tseng and Chen and Freeman for the same reasons as stated above with regards to claim 5-6. In addition, the claim is just a 
Claim 10 depends from claim 7. Claim 11 depends from claim 8. Otherwise, claims 10-11 recite the same limitations as claim 9 and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, Applicant argues that generating temporary work plans and a final work plan cannot be performed by the human mind. Remarks, page 7. In response, Examiner respectfully disagrees. This kind of evaluation is still the type of topic that can be performed mentally. Moreover, the 101 rejection is revised in light of the amendments. Applicant further argues from paragraph 38 that planning on a computer reduces the burden of evaluating a “large number of permutations.” Remarks, page 8. In response, Examiner respectfully disagrees. First, the claims do not require a “large number of permutations.” Second, MPEP 2106.05(a)(I) discusses “improvements to computer functionality” for 101 states “a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016)”; Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Accordingly, Applicant’s arguments are not persuasive as the claim does not become eligible merely because the planning is “on a computer.”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619